DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 is amended. Claim 9 is cancelled. Claims 11-20 are withdrawn. Claims 1-8 and 10 are examined herein.
Status of Previous Rejections
The rejections of Claims 1-3, 5 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US 2004/0045637) in view of Satoh (US 2018/0182518) are maintained.
The rejection of Claim 4 under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2004/0045637) in view of Satoh (US 2018/0182518), as applied to claim 1 above, and further in view of Lin (US 2015/0023831, hereinafter “Lin”) is maintained.
The rejections of Claims 6-8 under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2004/0045637) in view of Satoh (US 2018/0182518), as applied to claim 1 above, and further in view of Ding (US 2017/0213627, hereinafter “Ding”) are maintained.
The rejection of Claim 10 under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2004/0045637) in view of Satoh (US 2018/0182518), as applied to claim 1 above, and further in view of Nakamura (US 2020/0013529, hereinafter “Nakamura”) is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2004/0045637), and further in view of Satoh (US 2018/0182518).
Regarding claims 1-3, Tanaka teaches a method of making a finished Nd--Fe--B magnet, comprising: providing a rare earth magnet powder; pressing the magnet powder under magnetic field alignment to form a rectangular-shaped green compact;  cutting the green compact using a wire saw in a direction parallel to pressing surface under an inert atmosphere to produce a plurality of sliced compacts;  sintering the compacts;  aging the sintered compacts to produce a plurality of heat treated compacts;  grinding the magnet to obtain a plurality of finished Nd--Fe--B magnets ([0049]; [0065] to [0067]; [0072] to [0097]; [0112] to [0122]; Figs. 8-12). 
Tanaka discloses grinding is performed to produce a finished magnet having smooth surface ([0109]). Tanaka does not explicitly disclose that the grinding is performed after the aging heat treatment as recited in claim 1. Satoh teaches a method of making a sintered R-T-B magnet and discloses that the sintered body is preferably subjected to a heat treatment for the purpose of improving magnetic properties and machining such as grinding can be perform after the heat treatment to adjust the size of the sintered magnet ([0081] to [0116]; [0119]). Thus, it would be obvious to one of ordinary skill in the art to perform machining to the sintered magnet after heat treatment as taught by Satoh in the process of Tanaka in order to adjust the size of the sintered magnet as disclosed by Satoh. Satoh further discloses that heat treatment is performed first at 800 ºC for 2h and then at 500 ºC for 2h for the purpose of improving magnetic properties ([0116]; [0119]), which meets the annealing limitation recited in claim 1. 
Fig. 10 of Tanaka shows after cutting, there are four magnet slices (see “1a”). For the top slice and the bottom slice, only one surface was processed during cutting (i.e. the bottom surface of the top slice and the top surface of the bottom slice). Satoh discloses machining such as grinding can be perform after the heat treatment to adjust the size of the sintered magnet ([0081] to [0116]; [0119]). Thus, it would be obvious to one of ordinary skill in the art to perform grinding on at least one of the side surfaces of the top and bottom slices in order to reduce the length and width of the top and bottom magnet slices shown in Fig. 10 of Tanaka. Thus, Tanaka in view of Satoh teach machining a surface that has not been processed during the cutting step as recited in claim 1.
Tanaka discloses that the magnet is rectangular-shaped (Fig. 1; Fig. 3; [0072]). Fig. 9 shows that the pressing direction is vertical and the press is in contact with the top surface of the rectangular-shaped magnet, and Tanaka discloses that the aligning magnetic field can be perpendicular to the pressing direction of a rectangular-shaped magnet ([0093]; Fig. 9). Thus, the aligning magnetic field in Tanaka is horizontal, not in contact with a press and parallel to the top surface of the rectangular-shaped magnet. Since the magnet is rectangular-shaped, the third sets of surfaces are thus perpendicular to both the pressing surface and the orientation surface. Thus, the process disclosed by Tanaka meets the limitation recited in claim 1 and claim 2.
Regarding claim 5, Tanaka discloses that cutting is perform in nitrogen ([0091]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2004/0045637) in view of Satoh (US 2018/0182518), as applied to claim 1 above, and further in view of Lin (US 2015/0023831, hereinafter “Lin”).
Regarding claim 4, Tanaka discloses that the green compact has a density of 3.8-5.0 g/cm3 ([0075]), which overlaps the recited density in claim 4 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I. Tanaka in view of Satoh does not disclose that the green compact is made by isostatic pressing at a pressure of 150-400 MPa. Lin teaches a method of making a rare earth magnet and discloses that isostatic pressing at a pressure of 100-300 MPa is used to make a green compact having a density of 4-5 g/cm3 (Abstract; [0016]). Thus, it would be obvious to one of ordinary skill in the art to apply isostatic pressing at a pressure of 100-300 MPa as taught by Lin in the process of Tanaka in view of Satoh in order to make a green compact having a density of 4-5 g/cm3 as disclosed by Lin. The pressure disclosed by Lin overlaps the recited pressure in claim 4 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2004/0045637) in view of Satoh (US 2018/0182518), as applied to claim 1 above, and further in view of Ding (US 2017/0213627, hereinafter “Ding”).
Regarding claims 6-8, Tanaka discloses that the green compact is sintered at 1000-1100 ºC under vacuum and followed by 1-step aging at 450-800 ºC ([0122]). Tanaka does not teach a two-step aging (i.e. annealing) as recited in claims 7-8. Satoh further discloses that heat treatment is performed first at 800 ºC for 2h and then at 500 ºC for 2h for the purpose of improving magnetic properties ([0116]; [0119]).
Tanaka in view of Satoh is silent on the vacuum degree. Ding teaches a method of making a rare earth magnet and discloses that the compact is sintered under the vacuum of no more than 5x10-2 Pa at a sintering temperature of between 880 ºC and 1030 ºC, followed by first annealing at between 780-860 ºC under the vacuum of no more than 5x-2 Pa and second annealing at 480-550 ºC under the vacuum of no more than 5x10-2 Pa (Abstract; [0021]). Ding discloses that the method can be used to making a magnet having improved magnetic properties ([0011]). Thus, it would be obvious to one of ordinary skill in the art to sinter the compact under the vacuum of no more than 5x10-2 Pa at a sintering temperature of between 880 ºC and 1030 ºC, followed by first annealing at between 780-860 ºC under the vacuum of no more than 5x-2 Pa and second annealing at 480-550 ºC under the vacuum of no more than 5x10-2 Pa as taught by Ding in the process of Tanaka in view of Satoh in order to make a magnet having improved magnetic properties as disclosed by Ding. The temperatures disclosed by Ding overlap the recited temperatures in claims 6-8 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2004/0045637) in view of Satoh (US 2018/0182518), as applied to claim 1 above, and further in view of Nakamura (US 2020/0013529, hereinafter “Nakamura”).
Regarding claim 10, Tanaka discloses that the average particle size is 2-8 µm ([0026]), which overlaps the recited particle size in claim 10 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I. 
Tanaka in view of Satoh does not disclose the recited composition. Nakamura teaches a rare earth magnet containing 24-31 mass% light rare earth element RL at least one selected from the group consisting Nd, Pr, La and Ce (RL content is rounding off to the nearest whole number), 0.1-6.5 mass% heavy rare earth element selected from the group consisting of Dy and Tb, 0.8-1.4 mas% B, 0.8-5.5 mass% Co, 0.1-1.0 mass% Al, 0.1-1.0 mass% Cu, 0.1-1.0 mass% Ga, 0.03-0.2 mass% Ti and Fe as the balance (Abstract; [0015] to [0033]). Nakamura discloses that the magnet having the above composition has high coercivity and high squareness ratio ([0034]). Thus, it would be obvious to one of ordinary skill in the art to make a magnet containing 24-31 mass% light rare earth element RL at least one selected from the group consisting Nd, Pr, La and Ce (RL content is rounding off to the nearest whole number), 0.1-6.5 mass% heavy rare earth element selected from the group consisting of Dy and Tb, 0.8-1.4 mas% B, 0.8-5.5 mass% Co, 0.1-1.0 mass% Al, 0.1-1.0 mass% Cu, 0.1-1.0 mass% Ga, 0.03-0.2 mass% Ti and Fe as the balance as taught by Nakamura in the process of Tanaka in view of Satoh in order to make a magnet having high coercivity and high squareness ratio as disclosed by Nakamura. The composition disclosed by Nakamura overlaps the recited composition in claim 10 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. 
First, the applicants argued that the Examiner admits that Tanaka does not disclose Annealing and has cited Satoh as disclosing a step of annealing. However, with regards to amended Claim 1, the combined references of Tanaka and Satoh do not disclose, teach or suggest machining after the step of annealing, more specifically the non processed surface.
In response, the Examiner did not admit that Tanaka does not disclose annealing. Tanaka discloses that the green compact is sintered at 1000-1100 ºC under vacuum and followed by aging at 450-800 ºC ([0122]). The aging step disclosed by Tanaka meets the annealing limitation recited in claim 1.
The Examiner indicated:
“Tanaka discloses grinding is performed to produce a finished magnet having smooth surface ([0109]). Tanaka does not explicitly disclose that the grinding is performed after the aging heat treatment as recited in claim 1. Satoh teaches a method of making a sintered R-T-B magnet and discloses that the sintered body is preferably subjected to a heat treatment for the purpose of improving magnetic properties and machining such as grinding can be perform after the heat treatment to adjust the size of the sintered magnet ([0081] to [0116])” (See Page 4, last Paragraph of Non-final Office Action dated 01/28/2022). Thus, Satoh teaches grinding can be performed after annealing heat treatment. 

    PNG
    media_image1.png
    384
    507
    media_image1.png
    Greyscale

Fig. 10 of Tanaka shows after cutting, there are four magnet slices (see “1a”). For the top slice and the bottom slice, only one surface was processed during cutting (i.e. the bottom surface of the top slice and the top surface of the bottom slice). Satoh discloses machining such as grinding can be perform after the heat treatment to adjust the size of the sintered magnet ([0081] to [0116]; [0119]). Thus, it would be obvious to one of ordinary skill in the art to perform grinding on at least one of the side surfaces of the top and bottom slices in order to reduce the length and width of the top and bottom magnet slices shown in Fig. 10 of Tanaka. Thus, Tanaka in view of Satoh teach machining a surface that has not been processed during the cutting step as recited in claim 1.

Second, the applicants argued that Tanaka does not disclose each and every limitation of Claim 2. The examiner cites Fig 1, Fig. 3, [0072], and [0093] as disclosing the limitations of Claims 1 and 2. More specifically, the Examiner again refers to paragraph [0093], which states is that “The direction of the aligning magnetic field may be substantially parallel with or substantially perpendicular to the pressing direction. The examiner claims that Fig. 9 shows that the pressing direction is vertical and the press is in contact with the top surface of the rectangular shaped magnet. The examiner than asserts, that as such the aligning magnetic field in Tanaka is horizontal, not in contact with press and parallel to the top surface, and that since the magnetic surfaces are rectangular the third set of surfaces are thus perpendicular to both the pressing surface and the orientation surface. Applicants submit that this still does not disclose the limitations in Claim 2. Claim 2 has the following limitations:
-at least one orientation surface parallel to an orientation magnetic field ;
-the at least one orientation surface is not in contact with a press;
-the at least one pressing surface is in contact with the press;
-the at least on non-orientation surface is perpendicular to the at least one orientation surface; and
-the at least one non-orientation surface is perpendicular to the at least one pressing surface.
Applicant has reviewed Tanaka and does not see above orietation, relative to the magnetic field and the pressing direction. As such, the combined references do not disclose, teach or suggest each and every limitation.
In response, Fig. 9 of Tanaka is shown here:

    PNG
    media_image2.png
    829
    460
    media_image2.png
    Greyscale

“1” is the magnet compact, 14a is the press which shows that the pressing direction is vertical. Tanaka discloses that the aligning magnetic field can be perpendicular to the pressing direction of a rectangular-shaped magnet ([0093]; Fig. 9). Thus, the aligning magnetic field in Tanaka is horizontal, not in contact with a press and parallel to the top surface of the parallelepiped magnet. Since the magnet is rectangular-shaped, the third sets of surfaces are thus perpendicular to both the pressing surface and the orientation surface. Thus, Tanaka teaches the limitations recited in claim 2.

Third, the applicants argued that as Tanaka does not disclose annealing in addition to sintering. Tanaka in view of Satoh teaches a method making sintered RTB magnets, and a step of heat treatment that according to the Examiner is the same as annealing in the present application. The Examiner stated that Satoh teaches that machining and grinding can be performed after the heat treatment to adjust the size of the sintered magnet, and thus it would be obvious to one of ordinary skill in the art to perform machining to the sintered magnet after heat treatment (Satoh) in the process of Tanaka in order to adjust the size of the sintered magnet. Furthermore, machining the at least one pressing surface that has not been processed. First, as provided in Claim 1 the step of machining is performed on annealed components, not sintered components and more specifically on the surface that has not been processed during the step of cutting to produce the finished magnets. This is beyond mere finishing to size as suggested by the examiner.
In response, Satoh discloses that the sintered body is preferably subjected to a heat treatment for the purpose of improving magnetic properties and machining such as grinding can be perform after the heat treatment to adjust the size of the sintered magnet ([0081] to [0116]; [0119]). The heat treatment step disclosed by Satoh meets the annealing limitation recited in claim 1. Thus, Tanaka in view of Satoh teaches performing machining to annealed magnet.
Fig. 10 of Tanaka shows after cutting, there are four magnets (see “1a”). For the top slice and the bottom slice, only one surface was processed during cutting (i.e. the bottom surface of the top slice and the top surface of the bottom slice). Satoh discloses machining such as grinding can be perform after the heat treatment to adjust the size of the sintered magnet ([0081] to [0116]; [0119]). Thus, it would be obvious to one of ordinary skill in the art to perform grinding on one of the side faces of the top and bottom slices in order to reduce the length and width of the top and bottom magnet slices shown in Fig. 10 of Tanaka. Thus, Tanaka in view of Satoh teach machining a surface that has not been processed during the cutting step as recited in claim 1.

Fourth, the applicants argued that Lin uses a prior art method that Tanaka clearly teaches against so one would not combine the references. In addition, Lin does not supplement the deficiencies of Yanaka and Satoh identified above and as such the combination cannot disclose, teach or suggest the limitations of any of the claims.
In response, both Lin and Tanaka teach a method of making a sintered magnet comprising: making RTB powder, compacting the powder to make a compact, sintering the compact, followed by aging heat treatment. Thus, the argument that Lin uses a prior art method that Tanaka clearly teaches against so one would not combine the references is not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733